DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 11/12/2021 are as follows:
	Claims 1, 2, 6, and 9-12 are amended,
	Claims 3 and 13 are canceled,
	Claims 1, 2, and 4-12 are currently pending. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 10 recites “a three way valve” in line 4, which is indefinite as it is unclear whether it is referring to the three way valve already established in claim 9 or a different one. In view of the specification it would appear to be referring to the same valve and will in interpreted as --the three way valve--. 
e.	Claims 11-12 are rejected to on the basis of their dependency on claim 10. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2, 4-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rawlinson (U.S. Patent Publication No. 2016/0318409, previously cited).

Regarding Claim 1, Rawlinson discloses a method of thermal management of a transmission of an axle (229, as this element may be the “gearbox assembly”, ¶0041) of an electrical vehicle (¶0001, figs 11 and 12), comprising using coolant of a cooling system of the vehicle to pick-up heat losses from one or more on-board units (101) by having the coolant to pass through the one or more on-board units before passing through the transmission of an axle (by serially connecting 225 and 241, ¶0039), and selectively by-pass the transmission of an axle 


    PNG
    media_image1.png
    823
    715
    media_image1.png
    Greyscale


	Regarding Claim 2, Rawlinson further discloses wherein the thermal management has three different operation modes including a heating mode (when 225 and 241 are serially connected and coolant passes through the transmission and bypasses radiator 223), a cooling 

	Regarding Claim 4, Rawlinson further discloses wherein in the cooling mode (when the coolant only partially bypasses the transmission via 1103 and the radiator 233 is not bypassed, as this would cool the transmission) the coolant is divided into a flow going via the transmission of the axle (229) and a flow going direct to an outgoing flow line (see annotated fig 12 below).

	Regarding Claim 5, Rawlinson further discloses wherein in the mode for normal driving (when the coolant does not bypass the transmission at all, as this can take place during normal driving) the coolant is lead through the transmission of the axle (229).

Regarding Claim 6, Rawlinson discloses a method of thermal management (figs 11 and 12) of a transmission of an axle (229, as this element may be the “gearbox assembly”, ¶0041) of an electrical vehicle (¶0001, figs 11 and 12), comprising using coolant of a cooling system of the vehicle to selectively pick-up heat losses from one or more on-board units (227) comprising flowing the coolant through the one or more on-board units, and to selectively pass through the one or more on-board units, wherein the coolant is circulated by means of a coolant pump (229), wherein a three way valve (1103) is used to shift between the different operation modes (decoupling 229, partially decoupling 229, or not decoupling 229, see ¶0046) and wherein heat losses of a battery (101) is used (to at least heat the refrigerant in 201), wherein the thermal management comprises a heating mode (when 225 and 241 are serially connected and coolant 

 
    PNG
    media_image1.png
    823
    715
    media_image1.png
    Greyscale



	Regarding Claim 7, Rawlinson further discloses wherein water is used as the coolant fluid (¶0036).

Regarding Claim 9, Rawlinson discloses a circuit used in a method of thermal management (figs 11 and 12) of a transmission of an axle (229, as this element may be the “gearbox assembly”, ¶0041) of an electrical vehicle (¶0001, figs 11 and 12), comprising using coolant of a cooling system (201, 225, 241) of the vehicle to selectively pick-up heat losses from one or more on-board units (227) comprising flowing the coolant through the one or more on-board units, and to selectively pass through the one or more on-board units (227, via 1101/1103, see ¶0046), wherein the cooling system comprises a coolant pump (229), the one or more on-board units, a three way valve (1101) and the transmission of the axle, wherein the one or more on-board units comprises an electric machine (as it is an electric motor, see ¶0037), wherein the thermal management comprises a heating mode (when 225 and 241 are serially connected and coolant passes through the transmission and bypasses radiator 223) in which the coolant is made to go in a closed circuit (225) through the one or more on-board units and the transmission of the axle bypassing an incoming flow line and an outgoing flow line of the cooling system (see annotated fig 11 below).


    PNG
    media_image1.png
    823
    715
    media_image1.png
    Greyscale



	Regarding Claim 10, Rawlinson further discloses wherein an incoming flow line (see annotated fig 11 below) is connected to a cool side (201) of the cooling system (201, 225, 241, 

    PNG
    media_image2.png
    829
    645
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    772
    599
    media_image3.png
    Greyscale

	


Regarding Claim 11, Rawlinson further discloses wherein the three way valve (1101), an outgoing flow line (see annotated fig 11 below) and a third flow line (1105) going to the transmission axle (229, via the second flow line), wherein the three way valve (1101) is placed in the first line (see annotated fig 11 below) downstream of the coolant pump (229) and the one or 

    PNG
    media_image4.png
    829
    656
    media_image4.png
    Greyscale

	Regarding Claim 12, Rawlinson further discloses wherein the three way valve (101) is connected to the incoming flow line (see annotated fig 11 below) from the cool side (201) of a cooling system (201, 225, 241) of the vehicle, to a first flow line (see annotated fig 11 below) and to a third flow line (1105), wherein the first flow line is diverted to the second flow line (see annotated fig 11 below) and an outgoing flow line (see annotated fig 11 below), wherein the outgoing flow line is connected to a hot side (241) of the cooling system of the vehicle and wherein the coolant in the second flow line goes via the coolant pump and the one or more on-.


    PNG
    media_image5.png
    829
    656
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson as applied to claim 1 above, and further in view of Ishimaru et al. (U.S. Patent Publication No. 2016/0105083, “Ishimaru”, previously cited).

Regarding Claim 8, Rawlinson discloses all previous claim limitations. However, Rawlinson does not explicitly disclose wherein oil is used as the coolant fluid. Ishimaru, however, discloses a circuit (fig 1) wherein oil may be used as the coolant fluid (¶0083). Ishimaru teaches that this can used in place of water (¶0083), such as used in Rawlinson. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Rawlinson to use oil as the coolant rather than water in order to optimize the heat exchange efficiency of the coolant fluid. 

Response to Arguments
10.	Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 6-7) that Rawlinson was filed before, but published after, the effective filing date of the present invention. The Examiner apologizes for this oversight and the rejection in view of Rawlinson are now under 102(a)(2). 
Applicant argues (pages 7) that element 229 of Rawlinson is a power inverter and not a transmission. The Examiner respectfully disagrees; Rawlinson explicitly teaches that this element may be a gearbox (see ¶0041), i.e. a transmission. 
Applicant argues (page 7) that in the proposed heating mode it is impossible for the closed circuit to bypass incoming and outgoing flow lines as now required by the independent claims. However, as now interpreted during the heating mode the radiator 233 is bypassed which results in the bypassing of incoming and outgoing flow lines. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763